Rugg, C. J.
This is a petition for a writ of mandamus brought to secure reinstatement as teacher in the public schools of Hopkinton, a position from which the petitioner alleges that she has been removed wrongfully.
The salient facts are that the petitioner had been a teacher in the high school in Hopkinton since September, 1913, until December, 1919, when she was dismissed by a two thirds vote of the school committee. She was notified in writing by letter, dated November 1, 1919, of the intention of the school committee to vote on the question of her dismissal at a meeting to be held on December 6, 1919.
This notice was given "at least thirty days prior to the meeting, exclusive of the customary vacation periods” as required by St. 1914, c. 714, § 2. The customary vacations in Hopkinton as shown by the town reports and by other evidence were at Christmas, Easter and during the summer. The Thanksgiving recess, including Thursday and Friday of Thanksgiving week, *8was not a "vacation” period within the meaning of those words in the statute.
The petitioner was informed, in response to her request, that the reasons for which her dismissal was proposed were “ conduct unbecoming a teacher and insubordination.” That was a sufficient compliance with the terms of § 2, at least in the absence of demand for more detailed specifications.
The chief question presented is, whether St. 1914, c. 714, is applicable to a town (like Hopkinton) which has joined with another town or towns to form a superintendency union or district. R. L. c. 42, §§ 41, 43, as amended by St. 1912, c. 114, and § 44 as amended by St. 1911, c. 384. The title of said St. 1914, c. 714, is “An Act relative to the tenure of office of teachers and superintendents of public schools.” It is provided by § 2 that no teacher within its protection shall be dismissed “unless . . . the superintendent of schools shall have given to the school committee his recommendations as to the proposed dismissal.” This provision is broad in its language. It apparently includes all teachers within the Commonwealth, because by R. L. c. 42, § 40, all cities and towns must either employ á superintendent of schools or be within a union or district employing a superintendent of schools. The words of § 7 of that act (see St. 1918, c. 257, § 182, as amended by St. 1919, c. 5) namely, “This act shall not apply to superintendents of superintendency unions,” do not exempt teachers within the towns composing such unions or districts. As matter of statutory construction that section and those words mean that the tenure of office, to which the act is devoted, does not apply to such superintendents. They do not imply that the “ recommendations as to the proposed dismissal” required by § 2 shall be inoperative as to superintendents of superintendency unions and shall afford no protection to teachers working in schools supervised by such superintendents. The teachers who are subject to the act by § 1 include all teachers. Doubtless the reason why superintendents of superintendency unions are excluded from the operation of that statute is that ample provision is made touching their tenure of office by St. 1911, c. 384.
The history of the legislation confirms the view that the recommendation of the superintendent as to the proposed dismissal is a prerequisite to the dismissal. Absolute power to dismiss *9teachers was plainly given to the school committee by R. L. c. 42, § 31. By the following section it was optional with the school committee to elect a teacher to serve at its pleasure instead of electing each year. The radical change wrought by said St. 1914, c. 714, provided a tenure of office for teachers as well as for superintendents except superintendents of school unions already protected in their tenure by St. 1911, c. 384, and protected teachers who have served for the three previous consecutive years from removal (except for causes specified in § 4) unless and until certain essential preliminaries have been observed.
The reason of the act ttends in the same direction. It seems just as important to safeguard the tenure of service of teachers in small communities where schools are under a superintendent of a superintendency union as it is in more populous cities and towns. The advice of the superintendent, who may be presumed to possess more than ordinary skill and judgment touching the general competency and usefulness of teachers, may be quite as necessary in order to prevent injustice and to insure the highest possible efficiency of the public schools in the small town as in larger centres.
No recommendation by the superintendent of schools was made as to the proposed dismissal of the petitioner: hence the school committee acted beyond their power in attempting to discharge the petitioner from the service.
The report is treated as presenting only questions of law, since these alone can be decided by the full court. Boucher v. Salem Rebuilding Commission, 225 Mass. 18. The petition seems to have been denied as matter of law and not in the exercise of discretion, and therefore the petitioner appears to be entitled to prevail.

Writ to issue.